                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

               Plaintiff,
                                                   Case No. 06-cr-100-pp
         v.

ALVIN FOUSE, III,

            Defendant.
______________________________________________________________________________

 ORDER GRANTING DEFENDANT’S MOTIONS FOR A REDUCED SENTENCE
       UNDER THE FIRST STEP ACT OF 2018 (DKT. NOS. 287, 293)
______________________________________________________________________________

         Six months ago, the defendant—representing himself at that time—filed a

motion asking the court to reduce his sentence under the First Step Act of

2018. Dkt. No. 287. The court ordered the government to respond, dkt. no.

289, but before the deadline for the government to do so had passed, Federal

Defender Services filed a motion for the defendant, dkt. no. 293. To the court’s

regret and chagrin, the Federal Defender filed that motion almost five months

ago, and the court has not acted on it. The fault for that lies squarely with the

court. The court apologizes both to the defendant and to the government for its

delay.

         On June 7, 2007, a jury found the defendant guilty of conspiring to

possess with intent to distribute and to distribute more than 500 grams of

cocaine and more than five grams of crack, in violation of 21 U.S.C. §§841(a)(1),

841(b)(1)(B) and 836. Dkt. No. 182 at 1. It also found the defendant guilty of



                                          1

          Case 2:06-cr-00100-PP Filed 04/21/20 Page 1 of 11 Document 298
knowingly possessing a firearm during and in relation to a drug trafficking

offense in violation of 18 U.S.C. §924(c). Id. at 2.

      In 2007, 21 U.S.C. §841(b)(1)(B) imposed a mandatory minimum

sentence of five years on a defendant convicted of an offense involving 500

grams or more of cocaine. It also imposed a five-year mandatory minimum

sentence on a defendant convicted of an offense involving give grams or more of

crack. Section 924(c) of Title 18 imposes a five-year mandatory minimum for

possessing a firearm during and in relation to a drug offense; the court must

impose that sentence consecutive to any other sentence imposed. At the time of

the defendant’s sentencing in mid-November 2007, then, the defendant faced a

minimum sentence of ten years—five years on the drug charge and five years

on the gun charge—regardless of the applicable sentencing guidelines.

      The minutes of the sentencing hearing indicate that Judge Clevert

overruled the defendant’s objection to the conclusion that he was responsible

for “1.5 kilograms of powder cocaine.” Dkt. No. 203. (The court suspects the

word “powder” was an error; a later-filed sentence reduction motion indicates

that Judge Clevert calculated the defendant’s guidelines based on 1.5

kilograms of crack; the base offense level for 1.5 kilograms of powder under the

November 1, 2006 Guidelines Manual would have been level 26, not the level

38 that Judge Clevert started with. See Dkt. No. 265 at 2.) The November 2,

2007 guidelines manual, however, reduced the base offense level for 1.5

kilograms of crack to 36. https://www.ussc.gov/sites/default/files/




                                          2

        Case 2:06-cr-00100-PP Filed 04/21/20 Page 2 of 11 Document 298
pdf/guidelines-manual/2007/manual/CHAP2-2.pdf, and Judge Clevert also

concluded that the defendant was not a manager or supervisor. Dkt. No. 203.

According to the later-filed sentence reduction motion, the defendant’s base

offense level for 1.5 kilograms of crack cocaine was 36 and he had a criminal

history category of II. Dkt. No. 265 at 2. Level 36 in criminal history category II

yielded a guideline range of 210 to 262 months on the drug count.

https://www.ussc.gov/sites/default/files/pdf/guidelines-manual/2006/

manual/CHAP5.pdf. Judge Clevert imposed the low-end sentence of 210

months (seventeen years six months) on the drug count and a sentence of sixty

months (five years) on the gun count, to run consecutively to the sentence

imposed on the drug count, for a total sentence of 270 months, or twenty-two

years and six months. Dkt. Nos. 203, 207.

      In 2012, after the U.S. Sentencing Commission reduce the drug

guidelines, the defendant asked Judge Clevert for a sentence reduction. Dkt.

No. 265. The Sentencing Commission’s reduction of all drug offense levels by

two took the defendant’s offense level to 34 and his sentencing range on the

drug count to 168 to 210 months. Id. at 2. Judge Clevert granted that request

and reduced the defendant’s sentence on the drug count to 168 months

(fourteen years), which dropped his total sentence to 228 months, or nineteen

years. Dkt. No. 266.

      In 2014, the Sentencing Commission revised the drug tables again, and

the defendant sought another sentence reduction. Dkt. No. 281. This time, his

offense level was reduced to 32 in criminal history category II, resulting in a


                                         3

        Case 2:06-cr-00100-PP Filed 04/21/20 Page 3 of 11 Document 298
range of 135 to 168 months. Id. at 3. Judge Clevert granted that motion and

sentenced the defendant to a term of 135 months, or eleven years and three

months, on the drug charge. Dkt. No. 282. That resulted in a total sentence of

195 months, or sixteen years three months. The Bureau of Prisons shows the

defendant’s release date as March 13, 2021. https://www.bop.gov/inmateloc/.

He has been in custody since June 2007—twelve years and ten months.

      It is against this backdrop that the defendant seeks another sentence

reduction, this time under the First Step Act of 2018. He is eligible—he

committed the offense of conviction before the Fair Sentencing Act went into

effect, the FSA modified the mandatory minimum trigger amounts in effect

when he was sentenced and he hasn’t previously applied for or received a First

Step reduction. Dkt. No. 293 at 3-4. He also argues that while he was convicted

of conspiring to possess and distribute enough powder cocaine to trigger the

same mandatory minimum, this court already has held that that fact doesn’t

preclude him from receiving a reduction. Id. at 6, citing United States v.

Turner, Case No. 05-cr-11, at Dkt. No. 272 (E.D. Wis. Oct. 31, 2019).

      The defendant argues that the court should use its discretion to grant

him a reduction because he had legal defenses to the charges (although it

appears the jury did not credit them); this was his first felony conviction; he

came from a good family, was educated and had children; and he had no

history of violence. Id. at 11-12. The defendant argues that if he had received

points for acceptance of responsibility—even one point—he might be at a

residential reentry center right now. Id. at 14. The defendant also argues that


                                        4

       Case 2:06-cr-00100-PP Filed 04/21/20 Page 4 of 11 Document 298
he has done very well in prison, incurring no significant disciplinary

infractions, learning how to drive a forklift and work at a recycling plant,

serving the last few years at a low-security facility after being given a bus ticket

and told to get himself there. Id. at 15. If released, he proposed to live with a

friend in Chicago who works in construction. 1 Id. at 16. He asks the court to

reduce his sentence on the drug charge to 113 months—just under ten years—

for a total sentence of 173 months, or fourteen years and five months. Id. at

17-18.

      The government opposes the motion. Dkt. No. 294. It argues, as the

defendant anticipated it would, that because the jury found the defendant

guilty of conspiring to possess with intent to distribute 500 grams or more of

powder cocaine, his statutory penalties didn’t change on the effective date of

the Fair Sentencing Act. Id. at 4. While acknowledging this court’s decision in

Turner, the government argues that it “is obliged to request denial” of the

defendant’s motion because the Fourth Circuit Court of Appeals and most

district courts have decided the issue differently. Id. at 4-6. The government

also argues that even if the court sticks by its decision in Turner, it should

exercise its discretion to deny the defendant’s motion because (again, as the

defendant anticipated the government would argue), the defendant already has

received several sentence reductions, and his guideline range is no different

today than it was on the date he was last resentenced. Id. at 6. The government



1
 COVID-19 has substantially changed the world since the date the defendant
filed his motion, and Chicago has been hard hit by the pandemic.
                                         5

         Case 2:06-cr-00100-PP Filed 04/21/20 Page 5 of 11 Document 298
argues that the defendant is serving today the same sentence as any defendant

charged today with the same amounts of drugs attributed to the defendant. Id.

      The court has noted that it did not act on the defendant’s motion as

promptly as it should have done, and five months have passed since he filed it.

In the interim, this court and its colleagues have ruled on other First Step

motions. In response to a couple of those rulings, defense counsel recently

submitted a letter arguing that in considering a First Step motion, the court

may (contrary to a ruling by another judge on this court, which this court

referenced in one of its own rulings) consider post-sentencing conduct in

deciding whether to grant a First Step motion. Dkt. No. 297. He points to the

Fifth Circuit’s decision in United States v. Hegwood, 934 F.3d 414 (5th Cir.

2019), which Judge Stadtmueller cited in holding that he could not consider a

defendant’s positive behavior in prison when deciding a First Step motion. Id.

at 1 (citing United States v. Burks, Case No. 00-cr-225-3-JPS, at Dkt. No. 352,

p. 7, n.6 (E.D. Wis. Mar. 18, 2020)). (This court, in its recent decision,

indicated only that “[t]here is a question about whether a court considering a

First Step motion should consider post-sentencing rehabilitation.” United

States v. Tyrone Young, Case No. 00-cr-225-pp, at p. 6 (E.D. Wis. April 10,

2020)).

      The Fifth Circuit’s decision, while persuasive, is not binding on this

court. More to the point, the defendant is correct that the Hegwood decision

does not say that a district court cannot consider post-sentencing

rehabilitation or positive behavior in prison. In Hegwood, a defendant who had


                                         6

          Case 2:06-cr-00100-PP Filed 04/21/20 Page 6 of 11 Document 298
been a career offender at the time of his original sentencing filed a motion for a

First Step reduction, and argued that under case law developments that had

occurred since his sentencing, he should not longer be subject to the career

offender enhancement if the court resentenced him under the First Step Act.

Hegwood, 934 F.3d at 416. The Hegwood court concluded that the First Step

Act did not authorize resentencing the defendant without the career offender

enhancement, because that is not what would have resulted had the

sentencing court “plac[ed] itself in the time frame of the original sentencing,

altering the relevant legal landscape only by the changes mandated by the

2010 Fair Sentencing Act.” Id. at 418. The court acknowledged, however, that a

district court could consider the 18 U.S.C. §3553(a) factors “to the extent they

are applicable.” Id. And the defendant cites United States v. Rose, 379 F. Supp.

3d 223 (S.D.N.Y. 2019) for a rationale explaining why courts may and should

consider the §3553(a) factors when deciding whether to grant a First Step Act

motion.

      This last question—the question of whether the court should consider

the defendant’s post-sentencing conduct—is relevant in considering the

defendant’s motion. While the defendant is eligible for a reduction, as the court

has found in Turner, he is not the strongest candidate for the court to exercise

its discretion in granting one. While the FSA changed the statutory mandatory

minimum and maximum for the crack offenses, it did not change the minimum

and maximum for the cocaine offenses. Today, the defendant is subject to the

same mandatory minimum and maximum sentences on the powder cocaine


                                         7

          Case 2:06-cr-00100-PP Filed 04/21/20 Page 7 of 11 Document 298
and gun charges as he was the day Judge Clevert first sentenced him. His

sentencing guideline range is the same range to which he was subject when

Judge Clevert last resentenced him in 2014—135 to 168 months. At the

sentencing hearing and at every subsequent resentencing, Judge Clevert

imposed the low end of the applicable guideline range. He never imposed a

sentence below the low end of the guideline range, even though he had had the

discretion to do so since the Supreme Court decided United States v. Booker,

543 U.S. 220 (2005) in January of 2005. The defendant moved a very large

amount of drug weight during the time of the offenses. He implies that he

should have received a reduction under §3E1.1(a) for acceptance of

responsibility—despite going to trial—because, he says, he “appeared not to

contest most of the evidence; instead he contested what the evidence meant—

that is, whether he conspired with others or was operating independently.” Dkt.

No. 293 at 14. This argument has little persuasive effect; the defendant

required the government, the court and the jury the time and expense of a trial,

and in neither his pro se motion for a First Step reduction nor the motion filed

by counsel does he express remorse or admit that he committed drug offenses.

Dkt. Nos. 287, 293.

      The only rationale the court can see for granting the defendant yet

another sentence reduction under these circumstances is if one of the §3553(a)

factors warrants such a reduction. Nothing has changed about the nature and

circumstances of the offense (§3553(a)(1)). Nothing has changed about the

history and characteristics of the defendant pre-sentencing. Id. The questions


                                        8

       Case 2:06-cr-00100-PP Filed 04/21/20 Page 8 of 11 Document 298
are whether the history and characteristics of the defendant post-sentencing

are different, and whether any further incarceration is necessary to protect the

public, deter the defendant and provide needed educational or vocational

training. 18 U.S.C. §3553(a)(2)(B), (C) and (D).

      The defendant says he has had only one disciplinary infraction in the

over twelve years he has spent in custody—for having too many stamps. Dkt.

No. 293 at 15. He has learned how to drive a forklift. He has worked at a

recycling plant. He has spent the last few years at a minimum security camp,

to which he transported himself after officials at his prior institution gave him a

bust ticket. Id. He currently works at the wastewater treatment facility at the

low-security camp at Marion. Id. at 15-16. He has successful children, with

whom it appears he has stayed in contact. Id. at 16. He is forty-six years old—

old enough, one would hope, to put the kind of behavior that landed him in

prison behind him.

      The court will exercise its discretion to grant the defendant a final

sentence reduction. It does so to recognize the progress he has made while in

custody, and mindful of the current public health crisis caused by the COVID-

19 pandemic.

      The court GRANTS the defendant’s motions for a sentence reduction

under the First Step Act of 2018. Dkt. Nos. 287, 293.

      The court ORDERS that the sentence imposed in the judgment issued

November 27, 2007, and the reduced sentence imposed on July 20, 2015, are

VACATED. Dkt. Nos. 207, 282.


                                         9

        Case 2:06-cr-00100-PP Filed 04/21/20 Page 9 of 11 Document 298
      The court ORDERS that the defendant is committed to the custody of the

United States Bureau of Prisons to be imprisoned for a term of one hundred

twenty-three months (123) on Count One (the conspiracy count) and sixty

months (60) on Count Two (the gun count), to run consecutively to the

sentence imposed on Count One, for a total term of one hundred eighty-three

(183) months.

      The court ORDERS that the defendant shall be given credit for any time

served in federal custody prior to this date, as calculated by the Bureau of

Prisons.

      The court ORDERS that upon release from imprisonment, the defendant

shall be on supervised release for a term of five (5) years on Count One and

five (5) years on Count Two, to run concurrently with each other, for a

total term of five (5) years of supervised release.

      The court IMPOSES the conditions of release imposed by Judge Clevert

in the now-vacated November 27, 2007 judgment. The court ORDERS that if

the defendant believes the court needs to modify any of those conditions due to

the changes in the law or changes in the defendant’s circumstances, he may

file a motion asking the court to modify the conditions (identifying the

particular conditions he is asking the court to modify, and describing the

requested modifications).

      The court ORDERS that the defendant shall pay a special assessment of

$200, less any amounts paid since the original sentencing date.




                                        10

       Case 2:06-cr-00100-PP Filed 04/21/20 Page 10 of 11 Document 298
      The court ORDERS that within 180 days of the date that this court lifts

restrictions on in-person hearings, or the date that Governor Evers lifts the

Safer-at-Home order or it expires, the defendant shall make arrangements with

his supervising officer to meet with Judge Pepper in her office to discuss his

adjustment to supervision. The court will enter an amended judgment

reflecting this sentence.

      Dated in Milwaukee, Wisconsin this 21st day of April, 2020.

                               BY THE COURT:


                               ____________________________________
                               HON. PAMELA PEPPER
                               Chief United States District Judge




                                       11

       Case 2:06-cr-00100-PP Filed 04/21/20 Page 11 of 11 Document 298
